FILED
                           NOT FOR PUBLICATION
                                                                             FEB 27 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: MARK J. ESCOTO,                           No.   17-60030

          Debtor,                                BAP No. 16-1211
______________________________

ROBERT G. HILLSMAN,                              MEMORANDUM*

              Appellant,

 v.

MARK J. ESCOTO,

              Appellee.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Kurtz, Jury, and Lafferty III, Bankruptcy Judges, Presiding

                     Argued and Submitted February 13, 2018
                            San Francisco, California

Before: BEA and N.R. SMITH, Circuit Judges, and STATON,** District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Josephine L. Staton, United States District Judge for
the Central District of California, sitting by designation.
      Robert Hillsman appeals the decision of the Bankruptcy Appellate Panel

(BAP) affirming the denial of his exception to discharge claim under 11 U.S.C.

§ 523(a)(2)(A). Applying the standard set forth in Siriani v. Northwestern National

Insurance Co., of Milwaukee, Wisconsin (In re Siriani), 967 F.2d 302 (9th Cir.

1992), the bankruptcy court and the BAP each concluded that Hillsman failed to

establish any losses proximately caused by Mark Escoto’s fraud. For the reasons

that follow, we affirm.

      1. We decline to revisit the standard in Siriani. Although Hillsman cites

differing precedent from other circuits, this court’s holding in Siriani is consistent

with the United States Supreme Court’s decision in Field v. Mans, 516 U.S. 59, 68-

70 (1995). Husky International Electronics, Inc. v. Ritz, 136 S. Ct. 1581 (2016),

does not alter this analysis. Id. at 1589-90.

      2. The proximate cause standard set forth in Siriani applies to this case. This

court’s decision in Apte v. Japra (In re Apte), 96 F.3d 1319 (9th Cir. 1996), does

not change the analysis for cases involving fraudulent concealment. Apte notes

that, in a fraudulent concealment case, reliance on the misrepresentation is

presumed. Id. at 1323. However, the presumption of reliance does not obviate the

need to prove loss proximately caused by the fraud. See id. at 1322 (requiring the

creditor prove “damage as the proximate result of the representation”).


                                            2
      3. Hillsman did not meet his burden of proving the amount of loss caused by

Escoto’s fraud. The bankruptcy court rejected Hillsman’s measure of loss when he

merely alleged and produced evidence to show the entire value of the loan, interest,

and attorney fees as the amount of loss proximately caused by the fraud. On

appeal, Hillsman fails to challenge this independent basis for the bankruptcy

court’s decision. We cannot make arguments for Hillsman, so he has failed to meet

his burden of persuasion on appeal. E.g., Greenwood v. FAA, 28 F.3d 971, 977 (9th

Cir. 1994) (“We will not manufacture arguments for an appellant . . . .”).

      4. The record also demonstrates that Hillsman did not prove the value of any

available collection remedies:

      A. Alleged remedies as a secured creditor. Hillsman did not prove valuable

collection remedies as a secured creditor. The text of the note unambiguously did

not grant Hillsman a security interest in the settlement proceeds. Under Nevada

law, a stipulation cannot override the unambiguous language of a contract. See,

e.g., Watson v. Watson, 596 P.2d 507, 508 (Nev. 1979) (“Courts are bound by

language which is clear and free from ambiguity and cannot, using the guise of

interpretation, distort the plain meaning of an agreement.”).

      B. Alleged remedies as an unsecured creditor. The bankruptcy court

correctly held that Hillsman failed to establish valuable collection remedies as an


                                          3
unsecured creditor, because he did not introduce adequate evidence as to Escoto’s

assets and liabilities (and the priority of Hillsman’s claim vis-à-vis other creditors).

      AFFIRMED.




                                            4